
 
EXHIBIT 10.41






NOBLE ENERGY, INC.
CHANGE OF CONTROL AGREEMENT
 
THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), made and entered into by and
between NOBLE ENERGY, INC., a Delaware corporation (“Employer”), and
______________________ (“Executive”),
 
WITNESSETH THAT:
 
WHEREAS, Employer and Executive entered into a Change of Control Agreement
effective as of ________________ (the “Prior Agreement”); and
 
WHEREAS, Employer and Executive now desire to amend the Prior Agreement to make
certain changes designed to comply with the requirements of Internal Revenue
Code section 409A;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, Employer and Executive hereby amend the Prior
Agreement by restatement in its entirety effective as of January 1, 2008, to
read as follows:
 
RECITALS
 
The Board of Directors of Employer (the “Board”) has determined that it is in
the best interests of Employer to assure that Employer will have the continued
dedication of Executive, notwithstanding the possibility, threat or occurrence
of a Change of Control (as defined below).  The Board believes it is imperative
to diminish the inevitable distraction of Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control, to
encourage Executive’s full attention and dedication to Employer currently and in
the event of any threatened or pending Change of Control, and to provide
Executive with compensation and benefit arrangements upon a Separation Event (as
defined below) that ensure that such compensation and benefits are competitive
with other corporations.
 
AGREEMENT
 
In consideration of Executive’s continued employment by Employer, as well as the
promises, covenants and obligations contained herein, Employer and Executive
agree as follows:
 
1.           Payment of Severance Amount.  Subject to the provisions of
paragraph 4, upon the occurrence of a Separation Event with respect to
Executive, Employer shall:
 
(a)           pay to Executive when due under Employer’s normal payroll
practices all unpaid salary due to, and unreimbursed expenses incurred by,
Executive in the performance of his duties for Employer through the Separation
Date (as defined below);
 
(b)           pay Executive an amount equal to Executive’s Annual Cash
Compensation (as defined in paragraph 2) multiplied by a factor of
_________________, payable as a lump sum cash payment within 30 days following
the Separation Date;
 
(c)           pay Executive an amount equal to Executive’s pro-rata (measured as
(i) the number of days expired, as of the Separation Date, in the then-current
calendar year, divided by (ii) 365) target bonus for the then-current year
within 30 days following the Separation Date;
 
(d)           provide Executive with life, disability, medical and dental
insurance at the level provided at either the date of the occurrence of a Change
of Control or the Separation Date, as Executive shall in his sole discretion
elect by providing written notice to Employer, for _____________________________
months following the Separation Date or such shorter period until Executive
shall obtain substantially equivalent insurance coverage from a subsequent
employer, if any, in the same manner as if Executive’s Separation from Service
(as defined below) had not occurred until the end of such period.  Executive
shall immediately notify Employer upon obtaining any insurance from a subsequent
employer and shall provide all information required by Employer regarding such
insurance to enable Employer to make a determination of whether such insurance
is substantially equivalent;
 

 
1

--------------------------------------------------------------------------------

 
 
(e)           notwithstanding Executive’s Separation from Service, preserve
Executive’s rights to purchase the shares of Employer’s capital stock that are
subject to then-outstanding options that have been granted to Executive by
Employer (or pursuant to a stock option plan of Employer), so that all such
options remain or become exercisable in accordance with their terms as if
Executive’s Separation from Service had not occurred; and
 
(f)           within 30 days after receiving a detailed invoice for same,
reimburse Executive, up to a maximum cumulative amount of   Dollars, for the
reasonable fees of no more than __________ out-placement (or similar) service
provider[(s)] engaged by Executive to assist in finding employment opportunities
for Executive during the twelve-month period following the Separation Date.  All
reimbursements to be made pursuant to this paragraph 1(f) shall be made to
Executive no later than the end of the second calendar year following the
calendar year in which Executive’s Separation Date occurs.
 
2.           Definitions.
 
(a)           A “Separation Event” shall be deemed to have occurred if Employer
or any successor thereto causes Executive’s involuntary Separation from Service
(within the meaning of Treas. Reg. 1.409A-1(n)) at any time within 24 months
after a Change of Control for any reason other than (A) Cause (as defined
below), or (B) incapacity due to physical or mental illness.  In addition,
Employer shall be deemed to have caused Executive’s involuntary Separation from
Service if Executive’s Separation from Service occurs following a Constructive
Separation Event (as defined below).
 
(b)           A “Change of Control” shall be deemed to have occurred if:
 
(i)           individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least fifty-one percent
(51%) of the Board, provided that any person becoming a director subsequent to
the date hereof whose election, or nomination for election by Employer’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board;
 
(ii)           the stockholders of Employer shall approve a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of Employer immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own outstanding voting securities
representing at least fifty-one percent (51%) of the combined voting power
entitled to vote generally in the election of directors (“Voting Securities”) of
the reorganized, merged or consolidated company;
 
(iii)           the stockholders of Employer shall approve a liquidation or
dissolution of Employer or a sale of all or substantially all of the stock or
assets of Employer; or
 
(iv)           any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Employer, any of its subsidiaries, any employee benefit plan of Employer or any
of its subsidiaries, or any entity organized, appointed or established by
Employer for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of Employer
representing in the aggregate twenty-five percent (25%) or more of either (A)
the then outstanding shares of common stock, par value $3.33 per share, of
Employer (“Common Stock”) or (B) the Voting Securities of Employer, in either
such case other than solely as a result of acquisitions of such securities
directly from Employer.  Without limiting the foregoing, a person who, directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares the power to vote, or to direct the voting of, or to
dispose, or to direct the disposition of, Common Stock or other Voting
Securities of Employer shall be deemed the beneficial owner of such Common Stock
or Voting Securities.
 

 
2

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, a “Change of Control” of Employer shall not be
deemed to have occurred for purposes of subparagraph (iv) of this paragraph 2(b)
solely as the result of an acquisition of securities by Employer which, by
reducing the number of shares of Common Stock or other Voting Securities of
Employer outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of Employer beneficially owned by any
person to twenty-five percent (25%) or more of the combined voting power of all
then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of Employer (other than a result of a stock split, stock dividend or
similar transaction), then a Change of Control of Employer shall be deemed to
have occurred for purposes of subparagraph (iv) of this paragraph 2(b).
 
(c)           “Annual Cash Compensation” shall, as determined on the Separation
Date, be equal to the sum of (i) plus (ii), where “(i)” equals Executive’s
annualized salary in effect on the date of the earliest Change of Control to
occur during the 18-month period prior to the Separation Date, and “(ii)” equals
the greater of (A) Executive’s annual target bonus for the then-current bonus
period and (B) the average annual bonus paid or payable by Employer to Executive
for the three-year period (or for the period of Executive’s employment, if
Executive has not been employed for all of such three-year period) immediately
preceding the date of the Change of Control.
 
(d)           For purposes of this Agreement, “Cause” shall mean (i) the willful
and continued failure by Executive to perform his duties as ____________________
of Employer or any of its subsidiaries or his continued failure to perform
duties reasonably requested or reasonably prescribed by the Board (other than as
a result of Executive’s death or disability), (ii) the engaging by Executive in
conduct that is materially monetarily injurious to Employer or any of its
subsidiaries, (iii) gross negligence or willful misconduct by Executive in the
performance of his duties that results in, or causes, material monetary harm to
Employer or any of its subsidiaries, or (iv) Executive’s commission of a felony
or other civil or criminal offense involving moral turpitude.  In the case of
(i), (ii) and (iii) above, a finding of Cause for separation shall be made only
after reasonable notice to Executive and an opportunity for Executive, together
with counsel, to be heard before the Board.  A determination of Cause by the
Board shall be effective only if agreed upon by a majority of the directors.
 
(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(f)           A “Constructive Separation Event” shall be deemed to have occurred
if Employer:
 
(i)           demotes Executive to a lesser position, in title or
responsibility, as compared to the highest position held by him with Employer at
the earlier of the occurrence of a Change of Control or the date on which a
tentative agreement is reached by Employer, or a public announcement is made,
regarding a proposed Change of Control that ultimately occurs;
 
(ii)           decreases Executive’s total annual compensation (i.e., the sum of
his annual salary, his target bonus under Employer’s annual incentive bonus plan
or similar plan in effect at the applicable time and the value of other
employment benefits provided to Executive by Employer) below the level in effect
at the earlier of the occurrence of a Change of Control or the date on which a
tentative agreement is reached by Employer, or a public announcement is made,
regarding a proposed Change of Control that ultimately occurs; provided,
however, that a decrease in total annual compensation that results solely from
an amendment or termination of any employee or group or other executive benefit
plan, which amendment or termination is applicable to all executives of
Employer, shall not constitute a Constructive Separation Event; or
 

 
3

--------------------------------------------------------------------------------

 

 
(iii)           requires or requests Executive to relocate to a principal office
more than 50 miles from the principal office at which Executive is employed
immediately prior to a Change of Control; provided, however, that such a
requirement or request for a relocation shall constitute a Constructive
Separation Event only if made in connection with, and within 12 months after
consummation of, the event or transaction that constitutes (or the approval of
which constitutes) the Change of Control, and such 12-month period shall apply,
for purposes of determining whether an event specified in this clause (iii)
constitutes a Separation Event, in lieu of the 24-month period specified in
paragraph 2(a).  For purposes of this clause (iii), it shall be presumed (and
Employer shall have the burden of proof to overcome such presumption) that a
requirement or request for a relocation is “in connection with” such an event or
transaction if it is made within the 12-month period specified in this clause
(iii).
 
(g)           “Separation from Service” shall mean, with respect to Executive,
Executive’s separation from service (within the meaning of Section 409A of the
Code and the regulations and other guidance promulgated thereunder) with the
group of employers that includes Employer and each Affiliated Company.  An
employee’s Separation from Service shall be deemed to occur on the date as of
which the employee and his or her employer reasonably anticipate that no further
services will be performed after such date or that the level of bona fide
services the employee will perform after such date (whether as an employee or an
independent contractor) will permanently decrease to no more than 20 percent
(20%) of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the employer if the employee has been
providing services to the employer less than 36 months).
 
(h)           “Affiliated Company” shall mean any incorporated or unincorporated
trade or business or other entity or person, other than Employer, that along
with Employer is considered a single employer under Section 414(b) or 414(c) of
the Code; provided, however, that (i) in applying Section 1563(a)(1), (2), and
(3) of the Code for the purposes of determining a controlled group of
corporations under Section 414(b) of the Code, the phrase “at least 50 percent”
shall be used instead of the phrase “at least 80 percent” in each place the
phrase “at least 80 percent” appears in Section 1563(a)(1), (2), and (3) of the
Code, and (ii) in applying Treas. Reg. section 1.414(c)-2 for the purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for the purposes of Section 414(c) of the Code, the phrase “at
least 50 percent” shall be used instead of the phrase “at least 80 percent” in
each place the phrase “at least 50 percent” appears in Treas. Reg. section
1.414(c)-2.
 
(i)           A “Specified Employee” shall mean a specified employee within the
meaning of Section 409A(a)(2) of the Code and the regulations and other guidance
promulgated thereunder.  Each Specified Employee will be identified by the
Compensation, Benefits and Stock Option Committee of the Board as of each
December 31, using such definition of compensation permissible under Treas. Reg.
section 1.409A-1(i)(2) as said Committee shall determine in its discretion, and
each Specified Employee so identified shall be treated as a Specified Employee
for the purposes of this Agreement for the entire 12-month period beginning on
the April 1 following a December 31 Specified Employee identification date.
 
(j)           “Separation Date” shall mean the date of the occurrence of a
Separation Event with respect to Executive.
 
3.           Gross Up Payment.  In the event that (i) Executive becomes entitled
to the payment and benefits provided under paragraph 1 of this Agreement (the
“Change of Control Payment”) and any of the Change of Control Payment will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code, or
any successor provision, or (ii) any payments or benefits received or to be
received by Executive pursuant to the terms of any other plan, arrangement or
agreement (the “Benefit Payments”) will be subject to the Excise Tax, Employer
shall pay to Executive an additional amount (the “Gross-Up Payment”) such that
the net amount retained by Executive, after deduction of any Excise Tax on the
Change of Control Payment and the Benefit Payments, and any federal, state and
local income tax and Excise Tax upon the payment provided for by this paragraph
3, shall be equal to the Change of Control Payment and the Benefit Payments.
 

 
4

--------------------------------------------------------------------------------

 

For purposes of determining whether any of the Change of Control Payment or the
Benefit Payments will be subject to the Excise Tax and the amount of such Excise
Tax:
 
(i)           any payments or benefits received or to be received by Executive
in connection with a change in control of Employer or Executive’s Separation
from Service (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with Employer, any person whose actions result in
change in control or any person affiliated with Employer or such persons) shall
be treated as “parachute payments” within the meaning of Section 280G(b)(2) of
the Code, and all “excess parachute payments” within the meaning of Section
280G(b)(1) shall be treated as subject to the Excise Tax, except to the extent
that, in the opinion of tax counsel selected by the Board, such payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code,
 
(ii)           the amount of the Change of Control Payment and the Benefit
Payments that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of the Change of Control Payment and the
Benefits Payments or (B) the amount of excess parachute payments within the
meaning of Sections 280G(b)(1) and (4) (after applying clause (i), above), and
 
(iii)           the value of any non-cash benefits or any deferred payment or
benefit shall be determined by  tax counsel, selected by the Board, in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
 
For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rates of taxation in
the state and locality of Executive’s residence on the date of separation, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.  In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time of Executive’s Separation from Service, Executive shall repay to
Employer at that time that amount of such reduction in Excise Tax as is finally
determined to be the portion of the Gross-Up Payment attributable to such
reduction plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code.  In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of
Executive’s Separation from Service (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), Employer shall make an additional gross-up payment to Executive in
respect of such excess (plus any interest payable with respect to such excess)
at the time that the amount of such excess is finally determined.
 
Any payment to be made to Executive pursuant to this paragraph 3 shall be made
within 30 days after Executive remits the related taxes.
 
4.           Payment Delay for Specified Employees. Any provision of this
Agreement to the contrary notwithstanding, if Executive is a Specified Employee
on Executive’s Separation Date, then any payment to be made to Executive
pursuant paragraph 1(b) or 1(c) of this Agreement shall be made on the first
business day that is six (6) months after Executive’s Separation Date (or if
earlier, within 30 days after the date of Executive’s death).
 
5.           Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid, (i) if
to Employer, then addressed to its principal business office, to the attention
of the corporate Secretary of Employer, and (ii) if to Executive, to his or her
residence address as reflected in Employer’s records (or to such other address
as either party may furnish to the other in writing in accordance herewith,
except that notices of changes of address shall be effective only upon receipt).
 
6.           Applicable Law.  This contract is entered into under, and shall be
governed for all purposes by, the internal laws of the State of Texas, without
regard to principles of conflicts of law requiring the application of the law of
another State.
 

 
5

--------------------------------------------------------------------------------

 

7.           Severability.  If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
 
8.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
 
9.           Withholding of Taxes.  Employer may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
 
10.           No Employment Agreement.  Nothing in this Agreement shall give
Executive any rights (or impose any obligations) to continued employment by
Employer or any subsidiary thereof or successor thereto, nor shall it give
Employer any rights (or impose any obligations) with respect to continued
performance of duties by Executive for Employer or any subsidiary thereof or
successor thereto.
 
11.           Payment Authority.  Any officer of Employer (other than Executive)
is authorized to issue and execute a check, initiate a wire transfer or
otherwise effect payment on behalf of Employer to satisfy Employer’s obligations
to pay all amounts due to Executive under this Agreement.
 
12.           Assignment.
 
(a)           This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder, except as provided in the
remainder of this paragraph 12.  Without limiting the foregoing, Executive’s
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than a
transfer by his will or by the laws of descent or distribution, and in the event
of any attempted assignment or transfer contrary to this paragraph 12 Employer
shall have no liability to pay any amount so attempted to be assigned or
transferred.  This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
(b)           Employer may:  (i) as long as it remains obligated with respect to
this Agreement, cause its obligations hereunder to be performed by a subsidiary
or subsidiaries for which Executive performs services, in whole or in part; (ii)
assign this Agreement and its rights hereunder in whole, but not in part, to any
party with or into which it may hereafter merge or consolidate or to which it
may transfer all or substantially all of its assets, if said party shall by
operation of law or expressly in writing assume to the reasonable satisfaction
of Executive all liabilities of Employer hereunder as fully as if it had been
originally named Employer herein; but may not otherwise assign this Agreement or
its rights hereunder.  Subject to the foregoing, this Agreement shall inure to
the benefit of and be enforceable by Employer’s successors and assigns.
 
(c)           The provisions of this paragraph 12 shall not prohibit or restrict
the assignment or transfer by Executive of any otherwise assignable or
transferable right of Executive to purchase the shares of Employer’s capital
stock that are subject to any outstanding option that has been granted to
Executive by Employer (or pursuant to a stock option plan of Employer).
 
13.           Release and Full Settlement.  Any provision of this Agreement to
the contrary notwithstanding, as a condition to the receipt of any payment
hereunder upon the occurrence of a Separation Event, Executive shall first
execute a release, in such reasonable form as may be approved by the Board,
releasing the Board, Employer and Employer’s affiliates, stockholders, officers,
directors, employees and agents from any and all claims and from any and all
causes of action of any kind or character, including but not limited to all
claims or causes of action arising out of Executive’s employment with Employer
or Executive’s Separation from Service, and the performance of Employer’s
obligations hereunder and the receipt by Executive of the payments provided
hereunder shall constitute full settlement of all such claims and causes
of action.
 

 
6

--------------------------------------------------------------------------------

 

14.           Modifications.  This Agreement shall not be varied, altered,
modified, canceled, changed or in any way amended except by mutual agreement of
the parties in a written instrument executed by the parties hereto or their
legal representatives.
 
15.           Dispute Procedure and Arbitration.  Any dispute arising in
connection with this Agreement shall be resolved as follows:
 
(a)           If Executive believes that he has been denied any payment or
benefit he is entitled to receive under this Agreement, within 60 days following
such denial Executive shall file a written claim for such denied payment or
benefit with the President of Employer (the “President”).  Such written claim
shall detail the arguments and attach copies of the documents that support
Executive’s claim for the denied payment or benefit.  Within 30 days after the
receipt of such written claim, the President shall review such claim and notify
Executive as to whether he is entitled to such payment or benefit.  Such a
notification from the President shall be in writing and, if denying Executive’s
claim for such payment or benefit, shall set forth the specific reason or
reasons for the denial and make specific reference to the pertinent provisions
of this Agreement.
 
(b)           Any dispute arising in connection with this Agreement that is not
resolved to the satisfaction of Executive pursuant to the procedure provided for
in paragraph 15(a) above, shall be finally resolved by arbitration in Houston,
Texas, governed by the Federal Arbitration Act and conducted pursuant to and in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association.  Either Employer or Executive may request
arbitration by sending written notice to the other party.  In any such
arbitration, the only issues to be considered and determined by the
arbitrator(s) shall be issues pertaining to legal and equitable rights and
obligations of the parties under this Agreement and any applicable law.  A
decision and award of the arbitrator(s) shall be final, and may be entered in
any court having jurisdiction thereof, and application may be made to such court
for judicial acceptance and/or an order enforcing such decision and/or
award.  Judicial review of any decision or award shall be in accordance with the
Federal Arbitration Act, except that review of any award of punitive or
exemplary damages shall be conducted as if the award of such damages were made
by a jury sitting in a federal district court in Houston, Texas.  In the event
the arbitrator(s) determine there is a prevailing party in the arbitration, the
prevailing party shall recover from the losing party all costs of arbitration,
including but not limited to the fees of the arbitrator(s) and reasonable
attorneys’ fees incurred by the prevailing party.  The provisions of this
paragraph 15(b) shall not be construed to limit or to preclude either party from
bringing an action in any court of competent jurisdiction for injunctive relief.
 
16.           Interpretation.  This Agreement is intended to provide
compensation and benefits that are not subject to the tax imposed under Section
409A of the Code and shall be interpreted to the extent possible in accordance
with such intent.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on this ___ day of
_______________, 200____, to be effective as of January 1, 2008.
 
 

  NOBLE ENERGY, INC.          
 
By:
        Name:       Title:            

 



 





 
7

--------------------------------------------------------------------------------





